UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (AMENDMENT NO. 2) (Mark one) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the Fiscal Year EndedDecember 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period fromto Commission file number 000-51420 VALLEY FORGE COMPOSITE TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Florida 20-3061892 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 50 East River Center Blvd., Suite 820, Covington, KY (Address of principal executive offices) (Zip Code) Registrant’s telephone number:(859) 581-5111 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, Par Value $.001 Per Share (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.o Yesx No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.o Yesx No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x YesoNo 1 Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yeso Nox The aggregate market value of the voting and non-voting common equity held by non-affiliates as of June 30, 2010 was $47,223,207, computed by reference to the price at which the common equity was sold as of such date. The number of shares outstanding of the issuer’s common stock as of April 8, 2011 was 61,320,774 shares. EXPLANATORY NOTE This Amendment No. 2 on Form 10-K/A amends the Annual Report on Form 10-K of Valley Forge Composite Technologies, Inc. (the “Company”) for the fiscal year ended December 31, 2010 as originally filed with the Securities and Exchange Commission (the “SEC”) on April 11, 2011 and amended on April 18, 2011 (collectively, the “Original Filing”).This Amendment No. 2 amends the Original Filing to (i) include a revised Report of Independent Registered Public Accounting Firm (R.R. Hawkins & Associates International) in Part II, Item 8 to clarify that the scope of the audit with respect to fiscal years ended December 31, 2009 and December 31, 2008 was not limited to the “schedule of accounts receivable” but encompassed the financial statements as a whole and (ii) revise Part II, Item 9A to conclude on the effectiveness of the Company’s disclosure controls and procedures, provide an evaluation date regarding changes in internal control over financial reporting and clarify that no changes have “materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting.” The report has been corrected herein and issued along with the Company’s financial statements from the Original Filing, which financial statements have not been amended in any manner. In connection with this Amendment No. 2, the Company is also amending the Exhibit Index in Part IV, Item 15 to include financial statements and new certifications by the Company’s principal executive officer / principal financial officer as Exhibits 31.1, 31.2, 32.1 and 32.2. Except as described above, no other amendments have been made to the Original Filing. This Amendment No. 2 continues to speak as of the date of the Original Filing, and the Company has not updated the disclosure contained herein to reflect events that have occurred since the date of the Original Filing. Accordingly, this Amendment should be read in conjunction with the Company’s other filings made with the SEC subsequent to the filing of the Original Filing, including any amendments to those filings. 2 Special Note Regarding Forward-Looking Statements Information included in this Form 10-K/A contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act. This information may involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of the Company to be materially different from future results, performance or achievements expressed or implied by any forward-looking statements. Forward-looking statements, which involve assumptions and describe future plans, strategies and expectations of the Company, are generally identifiable by use of the words “may,” “will,” “should,” “expect,” “anticipate,” “estimate,” “believe,” “intend,” or “project” or the negative of these words or other variations on these words or comparable terminology. These forward-looking statements are based on assumptions that may be incorrect, and there can be no assurance that these projections included in these forward-looking statements will come to pass. Actual results of the Company could differ materially from those expressed or implied by the forward-looking statements as a result of various factors. Except as required by applicable laws, the Company has no obligation to update publicly any forward-looking statements for any reason, even if new information becomes available or other events occur in the future. In this report references to “Valley Forge,” “the Company,” “we,” “us,” and “our” refer to Valley Forge Composite Technologies, Inc. and its subsidiaries. PART II ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. INDEX TO CONSOLIDATED FINANCIAL STATEMENTS PAGE Reports of Independent Registered Public Accounting Firms 4 Consolidated Balance Sheets as of December 31, 2010 and 2009 6 Consolidated Statements of Operations for the years ended December 31, 2010 and 2009 7 Consolidated Statements of Changes in Stockholders' Equity (Deficit) for the years ended December 31, 2010 and 2009 8 Consolidated Statements of Cash Flows for the years ended December 31, 2010 and 2009 9 Notes to Consolidated Financial Statements 10 3 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Shareholders Valley Forge Composite Technologies, Inc. We have audited the accompanying consolidated balance sheet of Valley Forge Composite Technologies, Inc. and subsidiaries (the Company) as of December 31, 2010 and the related consolidated statements of operations, shareholders’ equity, and cash flows for the year then ended. The Company’s management is responsible for these consolidated financial statements. Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Valley Forge Composite Technologies, Inc. and subsidiaries at December 31, 2010, and the results of their operations and their cash flows for the year then ended, in conformity with U.S. generally accepted accounting principles. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has incurred net losses since inception, which raise substantial doubt about its ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Mountjoy Chilton Medley LLP Louisville, Kentucky April 8, 2011 4 R.R. Hawkins & Associates International, a Professional Service Corporation DOMESTIC & INTERNATIONAL BUSINESS CONSULTING A superior method to building big business…” To the Board of Directors and Shareholders Valley Forge Composite Technologies, Inc Covington, Kentucky Report of Independent Registered Public Accounting Firm We have audited the consolidated balance sheet of Valley Forge Composite Technologies, Inc. as of December 31, 2009 and 2008 and the related consolidated statements of operations, stockholders’ equity and cash flows for the years ending December 31, 2009 and 2008. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Valley Forge Composite Technologies, Inc. as of December 31, 2009 and 2008, the results of operations, stockholders’ equity and its cash flows for the years ending December 31, 2009 and 2008 in conformity with generally accepted accounting principles in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern.As discussed in Note 2 to the financial statements, the Company has incurred net losses since inception, which raise substantial doubt about its ability to continue as a going concern.The financial statements do not include any adjustment that might result from the outcome of this uncertainty. /s/ R.R. Hawkins & Associates International, PSC April 13, 2010 Los Angeles, CA Corporate Headquarters 5777 W. Century Blvd. , Suite No. 1500 Los Angeles, CA 90045 T: 310.553.5707 F: 310.553.5337 5 VALLEY FORGE COMPOSITE TECHNOLOGIES, INC. CONDENSED CONSOLIDATED BALANCE SHEET Dec 31, 2010 Dec 31, 2009 ASSETS Current assets: Cash $ $ Marketable securities Accounts receivable Inventories Prepaid expenses and other Deposits with vendors Total current assets Property and equipment, net Non-current assets: Security deposits Loan fees, net Total non-current assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable $ $ Accrued expenses and other Deferred revenue Convertible debenture Due to shareholder Total current liabilities Long-term debt, net Shareholders' Equity (Deficit): Common stock, $.001 par value, 100,000,000 sharesauthorized; 61,320,774 and 54,688,920 issued and outstanding December 31, 2010 and 2009 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income (loss) ) Total shareholders' equity (deficit) ) Total Liabilities and Shareholders' Equity (Deficit) $ $ See accompanying notes. 6 VALLEY FORGE COMPOSITE TECHNOLOGIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Year ended Dec 31, 2010 Year ended Dec 31, 2009 Sales $ $ Cost of sales Gross Profit Costs and expenses Selling and administrative expenses Share-based payments Warrant expense Total expenses Loss from operations ) ) Other non-operating income (expense) Interest expense ) ) Legal settlement Investment income 81 Net loss ) ) Other comprehensive loss Unrealized loss on marketable securities ) Comprehensive Loss $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) Weighted average common shares outstanding: basic and diluted See accompanying notes. 7 VALLEY FORGE COMPOSITE TECHNOLOGIES, INC. CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY YEARS ENDED DECEMBER 31, 2 Common Stock Number of Shares Additional Paid-in Capital Accumulated Deficit Accumu- lated Other Compre- hensive Loss Total BALANCE AT JANUARY 1, 2009 $ $ $ ) $ $ Stock issued for note conversions Stock issued for services Stock based compensation 25 Proceeds from sale of common stock Warrant expense Net loss for 2009 ) ) BALANCE AT DECEMBER 31, 2009 ) ) Proceeds from exercise of warrants Stock issuance from cashless exercise of warrants ) Stock issued for note conversions Stock issued for services 60 Option based compensation Unrealized loss on securities ) ) Net loss for 2010 ) ) BALANCE AT DECEMBER 31, 2010 $ $ $ ) $ ) $ See accompanying notes. 8 VALLEY FORGE COMPOSITE TECHNOLOGIES, INC CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Year ended Dec 31, 2010 Year ended Dec 31, 2009 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization expense Amortization of debt discount Fair value of warrants Stock based compensation Stock issued for services Options issued for compensation Change in operating assets and liabilities (Increase) decrease in operating assets: Increase in accounts receivable ) ) (Increase) decrease in inventories ) Decrease in prepaid expenses and other Increase (decrease) in operating liabilities: Increase in accounts payables Decrease in accrued expenses and other ) ) Increase in deferred revenue Net Cash Provided By (Used In) Operating Activities ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of marketable securities ) Purchases of equipment ) ) Net Cash Used In Investing Activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Gross proceeds from exercise of warrants Proceeds from issuance of common stock Repayment of convertible debenture ) Repayments to shareholder ) ) Net Cash Provided by Financing Activities NET INCREASE (DECREASE) IN CASH ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash paid during the period for: Income taxes paid $ $ Interest paid $ $ SUPPLEMENTAL DISCLOSURE OF NON-CASH TRANSACTIONS Stock issued for note conversion $ $ See accompanying notes. 9 VALLEY FORGE COMPOSITE TECHNOLOGIES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2010 NOTE 1 –NATURE OF BUSINESS, BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Nature of the Business Valley Forge Composite Technologies, Inc., a Florida corporation, is headquartered in Covington, Kentucky and operates within the following wholly-owned subsidiaries (collectively, “The Company”) (all Florida corporations): · Valley Forge Detection Systems, Inc. (“VFDS”) – Development of advanced detection systems, as further described below. · Valley Forge Aerospace, Inc. (“VFA”) – Design and manufacture of attitude control instruments for small satellites, in particular, mini momentum reaction wheels based on VFA’s proprietary composite and bearing technology. This represents all of the Company’s revenues during 2010 and 2009. · Valley Forge Imaging, Inc. (“VFI”) – Market and sell personnel screening devices known as ODIN. · Valley Forge Emerging Technologies, Inc. (“VFET”) – Evaluates other scientific technologies not matching the Company’s aerospace and anti-terrorism business segments for potential commercialization. During 2010 and 2009, the Company won numerous contracts to produce momentum wheels and various other mechanical devices for special projects. This represents all of the Company’s revenues during these periods. In recent years, the Company has focused much of its energy on the development and commercialization of its counter-terrorism products. Such products include an advanced detection capability for illicit narcotics, explosives, and bio-chemical weapons using photo-nuclear reactions to initiate secondary gamma quanta the result of which is a unique and distinguishable signal identifying each component of a substance. This product is known as the THOR LVX photonuclear detection system (“THOR”). The development and commercialization of THOR is the present focus of VFDS. Former Shell Company On July 6, 2006, Quetzal Capital 1, Inc., a Florida corporation and public company (“QC1”) entered into a share exchange agreement with the then shareholders of Valley Forge Composite Technologies, Inc. (“VF”). Under the share exchange agreement, the VF shareholders gained control of QC1.For financial accounting purposes, the exchange of stock was treated as a recapitalization of VF with the former shareholders of QC1 retaining approximately 11% of the public company.Prior to the merger, QC1 was a reporting shell corporation with no operations. The share exchange was approved by QC1 and its sole shareholder, Quetzal Capital Funding I, Inc. (“QCF1”), and by VF’s board of directors and a majority of its shareholders.QC1 changed its name to Valley Forge Composite Technologies, Inc., a Florida corporation. Several related agreements were also made with parties associated or affiliated with QC1 in connection with the approval of the share exchange. These agreements involved the approval of a consulting agreement and a warrant agreement with Coast To Coast Equity Group, Inc. (“CTCEG”), a company owned by the same shareholders who owned QC1’s sole corporate shareholder, QCF1, and a registration rights agreement for QCF1, CTCEG and private placement unit holders. 10 Basis of Presentation The accompanying consolidated financial statements have been prepared on the accrual basis of accounting in accordance with generally accepted accounting principles in the United States of America (“GAAP”). The Accounting Standards Codification (“ASC”) as produced by the Financial Accounting Standards Board (“FASB”) is the sole source of authoritative GAAP. The consolidated financial statements of the Company include the Company and its subsidiaries. All material inter-company balances and transactions have been eliminated. Going Concern The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. The attainment of sustainable profitability and positive cash flow from operations is dependent on certain future events. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty (See Note 2). Use of Estimates In preparing financial statements in conformity with generally accepted accounting principles, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and revenues and expenses during the reported period. Actual results could differ from those estimates. Comprehensive Income (Loss) The Company follows the ASC for reporting comprehensive income (loss). Comprehensive income (loss) is a more inclusive financial reporting methodology that includes disclosure of certain financial information that historically has not been recognized in the calculation of net income. The Company’s item of other comprehensive loss is the unrealized loss on marketable securities. Fair Value of Financial Instruments The Company’s financial instruments consist of cash, marketable securities, accounts receivable, security deposits, due to shareholders, accounts payable, and convertible debt. Except as disclosed in Note 9, the carrying value of these financial instruments approximates their fair value due to their short term maturities. Cash Equivalents The Company considers all short-term securities purchased with a maturity of three months or less to be cash equivalents. At December 31, 2010 and 2009, the Company held no cash equivalent securities. Marketable Securities The Company’s marketable securities include a mutual fund investment which is classified as available for sale. Securities classified as available for sale are carried in the financial statements at fair value. Realized gains and losses, determined using the first-in, first-out (FIFO) method, are included in earnings; unrealized holding gains and losses are reported in other comprehensive income (loss). 11 Accounts receivable Receivables are based on contracted prices and are considered past due when the due date has expired. Typically, receivables are due with 14-45 days. The Company sells to customers using credit terms customary in its industry. Credit is based on the credit worthiness of the customer and collateral is generally not obtained. Receivables are reviewed for collectability when they become past due. Delinquent receivables are written off based on individual credit evaluation and specific circumstances of the customer. The Company provides estimated uncollectible accounts based on prior experience and review of existing receivables. There was no allowance for doubtful accounts at December 31, 2010 and 2009. Inventories The Company accounts for finished goods inventory by applying the lower of cost or market method, on a first-in, first-out (FIFO) basis. Inventories consist of the following: December 31 December 31 Raw materials $ $ -0- Work in process -0- Finished goods $ $ Property and Equipment Property and equipment is stated at cost. Depreciation on property and equipment is calculated using the straight-line method over the estimated useful lives of the assets. Computers and equipment 5 - 15 years Furniture and fixtures 7 years Demonstration units 5 years Expenditures for major renewals and betterments that extend the useful lives of the assets are capitalized. Expenditures for maintenance and repairs of the assets are charged to expense as incurred. Loan Fees Loan fees are stated at cost. Amortization of loan fees is included in interest expense and calculated using the straight-line method over the term of the loans. Revenue Recognition The Company recognizes revenue when persuasive evidence of a customer or distributor arrangement exists, shipment of goods to the customer occurs, the price is fixed or determinable and collection is reasonably assured. See note 7 for discussion of deferred revenue. For future sales of ODIN and THOR, it is expected customer acceptance, which may include testing, will also be required for revenue recognition. 12 Shipping and Handling Costs Shipping and handling costs incurred by the Company are included in cost of sales, and shipping charges billed to the customer are included in net sales in the accompanying statements of operations. Share Based Payments Generally, all forms of share-based payments, including stock option grants, restricted stock grants and stock appreciation rights, are measured at their fair value on the awards’ grant date, and based on the estimated number of awards that are ultimately expected to vest. Share-based payment awards issued to non-employees for services rendered are recorded at either the fair value of the services rendered or the fair value of the share-based payment, whichever is more readily determinable. Warranties The Company warrants that Aerospace goods delivered under its customer arrangements will conform to applicable technical standards and specifications and will be free from material and manufacture defects. The warranty period is one year and extends to goods subject to normal use by the customer, as defined. Management does not believe any significant warranty exposure exists at December 31, 2010. Research and Development Costs Research and development costs, which relate primarily to the development, design and testing of products, are expensed as incurred, until such time as management determines the project will have a future use and at that time, such development costs are capitalized and amortized over their useful life. Research and development expense, is included in selling and administrative expenses, and was insignificant in 2010 and 2009. Income Taxes Income taxes are accounted for in accordance with ASC 740, Accounting for Income Taxes. ASC 740 requires the recognition of deferred tax assets and liabilities to reflect the future tax consequences of events that have been recognized in the Company's financial statements or tax returns. Measurement of the deferred items is based on enacted tax laws. In the event the future consequences of differences between financial reporting bases and tax bases of the Company's assets and liabilities result in a deferred tax asset, ASC 740 requires an evaluation of the probability of being able to realize the future benefits indicated by such assets. A valuation allowance related to a deferred tax asset is recorded when it is more likely than not that some, or all, of the deferred tax asset will not be realized. The FASB has issued new standards, contained in the ASC, clarifying the accounting for uncertainty in income taxes recognized in annual financial statements for fiscal years beginning after December 15, 2008. These standards require recognition and measurement of uncertain tax positions using a “more-likely-than-not” approach. The Company adopted these standards at the beginning of 2009 with no material impact on its financial statements. The Company’s policy for interest and penalties on material uncertain tax positions recognized in the financial statements is to classify as interest expense and operating expense, respectively. The Company assessed its tax positions for all open tax years and concluded that they have no material liabilities to be recognized at this time. The Company is no longer subject to federal, state, and local examination by tax authorities for tax years before 2007. 13 Advertising Advertising costs are expensed as incurred. For the years ended December 31, 2010 and 2009 advertising expense was $61,814 and $143,815, respectively. Loss per common share Basic earnings per share is computed by dividing net loss by the weighted average number of shares of common stock outstanding during the period. Diluted earnings per share is computed by dividing net loss by the weighted average number of shares of common stock, common stock equivalents and potentially dilutive securities outstanding during each period. For the periods below, the Company excludes potentially dilutive securities such as convertible warrants and the convertible debenture from the loss per share calculations as their effect would have been anti-dilutive. The following sets forth the computation of earnings per share. For the Year Ended December 31, Net loss $ ) $ ) Weighted average shares outstanding Loss per share - basicand diluted $
